Citation Nr: 1636607	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June to October 1996 and January 2003 to April 2004, and with other subsequent periods of inactive duty for training (IDT) and active duty for training (ACDUTRA), particularly from April to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for GERD and lumbar spine disorders.  The Veteran timely appealed that decision.  

The Board notes that service connection for GERD was eventually awarded in a February 2015 rating decision.  Thus, that claim is final and will no longer be addressed in this decision.  

The Veteran initially testified at a Board hearing before a Veterans Law Judge in March 2012; that Veterans Law Judge is no longer with the Board.  The Veteran was informed of this fact and also informed of his right to a hearing before another Veterans Law Judge in a June 2015 letter.  The Veteran responded in a June 2015 communication that he wished to have another hearing.  His claim was remanded in July 2015 for that hearing to be scheduled.  The Veteran subsequently testified in a Board hearing before the undersigned Veterans Law Judge in April 2016.  Transcripts of both hearings are associated with the claims file.

The Board has also remanded the lumbar spine claim for additional development April 2014.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issue of service connection for a psychiatric disorder, to include as secondary to a service-connected disability, has been raised by the record in an August 8, 2016 Intent to File a Claim, VA Form 21-0966, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

As an initial matter, after the Veteran was awarded service connection for GERD in the February 2015 rating decision, he filed a claim for increased evaluation in February 2016; the AOJ denied that claim in an April 2016 rating decision.  The Veteran submitted a timely April 2016 Notice of Disagreement, VA Form 21-0958, respecting that issue.  As a timely notice of disagreement with the issue of increased evaluation for GERD has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation claim for the Veteran's GERD is remanded at this time.

The Veteran is shown to have had a Magnetic Resonating Imaging (MRI) scan of his lumbar spine performed by a private treatment provider in June 2007.  The records surrounding that MRI scan, however, are not of record and it does not appear that any attempt to obtain those records was ever accomplished.  A remand is therefore necessary in order to obtain any outstanding records from the Delta Regional Medical Center and/or any other private treatment records from any other treatment providers since the Veteran's discharge from active duty in 2004.  

Also, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

On appeal, the Veteran has asserted that he injured his back during his deployment to the Republic of Iraq in 2003 to 2004.  The Veteran is shown to have service in the Republic of Iraq during that period of time, although no specific treatment records from that period demonstrate any lumbar spine injury.  In the April 2014 remand, however, the Board conceded that the Veteran's statements were competent and credible that he suffered a lumbar spine injury during his deployment to Iraq.  Furthermore, since that time, the Veteran has submitted two April 2016 statements from fellow unit members during that deployment that corroborate his statements that he suffered a back injury while in the Republic of Iraq as a gunner on a humvee.  Consequently, the Board finds that the Veteran suffered a back injury during his period of service in the Republic of Iraq from 2003 to 2004.  

The same examiner performed VA examinations of the Veteran in November 2013 and January 2015.  In those opinions, that examiner discussed the noted back injury and line of duty report from the Veteran's 2009 period of ACDUTRA, but did not address whether his lumbar spine disorder was a result of his injury in the Republic of Iraq during the 2003/2004 deployment.  His opinions are therefore inadequate as to that portion of the Veteran's claim.

Consequently, while there appears to be  evidence suggesting service connection on an aggravation basis during the 2009 period of ACDUTRA might be warranted, there is also credible evidence of a possible direct link to the Veteran's period of service in 2003 to 2004.  The Board therefore finds that a remand is necessary in order for a medical opinion regarding that direct theory of service connection to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issue of increased evaluation for the Veteran's GERD.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record, to specifically include any Delta Regional Medical Center records in 2007 and/or any private treatment he may have sought after his discharge from active duty in 2004.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine whether any current lumbar spine disability is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service in either 1996 or 2003-2004.  The claims folder must be made available to and be reviewed by the examiner.  

Please note that for purposes of this opinion, the examiner must find as conclusive fact that a lumbar spine injury occurred during the 2003/2004 period of service, as competently and credibly attested to by the Veteran in his statements of record and corroborated by two unit members in their April 2016 lay statements.  

All opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

